DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 14 and 15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/5/21.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 7 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2013-237579.
Regarding Claims 1-3, ‘579 teaches etching a glass sheet (50) including a moving holder (13) using an etching solution (16) in a tank (11).
Regarding Claim 7 and 18, ‘579 teaches an upright posture (Figures 1-4).

Claims 1-3, 7, 13 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2016-50119.
Regarding Claims 1-3, ‘119 teaches etching a glass sheet including a moving holder (Fig 10 and related discussion).
Regarding Claim 7 and 18, ‘119 teaches (Paragraphs 58 and 59 and Fig 10) upright substrates.
Regarding Claim 13, ‘119 teaches (Figure 5) spacers 17 separating substrates 19.

Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2012/0103520 to Lee et al.
Regarding Claim 1, Lee et al. teaches etching a glass sheet including immersing a glass in an etching liquid and causing the liquid to relatively flow with respect to the surface of the glass.
Regarding Claim 2 and 3, Lee et al. teaches a moving holder.

Claims 1-5, 7 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2002/0139475 to Chen et al.
Regarding Claim 1, Chen et al. teaches etching a glass sheet (60) including immersing a glass in an etching liquid (Paragraph 25) and causing the liquid to relatively flow with respect to the surface of the glass.

Regarding Claims 4 and 5, Chen et al. teaches (Paragraph 26) continuous or intermittently rotating (oscillating) 
Regarding Claim 7 and 18-20, Chen et al. teaches (Figures 4 and 5) upright substrates.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2016-50119.
Regarding Claims 4 and 5, as applied above, Lee et al. teaches the method of the invention substantially as claimed, but do not expressly teach continuous or intermittently rotating. However, it would have been obvious to one of ordinary skill in the arty at the time of the claimed invention to provide continuous or intermittent rotation as appropriate with predictable results.

Claims 4, 5, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2016-50119.

Regarding Claims 19 and 20, ‘119 teaches (Paragraphs 58 and 59 and Fig 10) upright substrates.

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over US 2002/0139475 to Chen et al. (alternatively US 2012/0103520 to Lee et al. or JP 2016-50119)
Regarding Claim 8, as applied above, Chen et al. (alternatively US 2012/0103520 to Lee et al. or JP 2016-50119) teaches the method of the invention substantially as claimed, but do not expressly teach tape holding. However, it would have been obvious to one of ordinary skill in the arty at the time of the claimed invention to provide a well- known temporary adhesion method such as an adhesive tape in order to secure a substrate with predictable results.
.

Claims 6, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over US 2002/0139475 to Chen et al. (alternatively US 2012/0103520 to Lee et al. or JP 2016-50119) in view of JP 2004-2205.
Regarding Claim 6, 16 and 17, as applied above, Chen et al. (alternatively US 2012/0103520 to Lee et al. or JP 2016-50119) teaches the method of the invention substantially as claimed, but does not expressly teach 10 rpm or less with an etch rate of 0.001-0.1 mm/h. However, Chen et al teaches etch rate and rotation speed are result effective variables with an rpm of 5-60rpm (Paragraph 36) and reducing thickness 0.7 to 0.4mm (Paragraph 42) in 3-30min (0.6mm/h-6mm/h).  Further, JP 2004-2205 teaches etching 0.5 -1.0 µm/min (0.03-0.06 mm/h) to obtain thin flat substrates and Lee et al. teaches adjusting the speed and related etching rate (Paragraphs 40 and 49).  Absent a showing of unexpected results, it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to provide a suitable rotation speed and etch rate depending on glass type and thickness with predictable results.

Allowable Subject Matter
Claims 10-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Roberts P Culbert whose telephone number is (571)272-1433.  The examiner can normally be reached on Monday thru Thursday 7:30 AM-6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/ROBERTS P CULBERT/Primary Examiner, Art Unit 1716